Citation Nr: 0916516	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  07-20 723A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
headaches, currently rated as 10 percent disabling.

2.  Entitlement to an initial evaluation greater than 30 
percent for bilateral flat feet.

3.  Entitlement to an effective date earlier than September 
23, 2005 for the establishment of service connection and the 
assignment of a 30 percent rating for flat feet.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel
INTRODUCTION

The Veteran had active military service from June 1984 to 
April 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of the Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas that 
continued the 10 percent rating for post traumatic headaches, 
and granted service connection and a noncompensable rating 
for flat feet, effective September 23, 2005.  

The Veteran's rating for flat feet was subsequently increased 
to 20 percent in June 2006 and to 30 percent in June 2007.  

The notice of disagreement, dated April 3, 2006, appears to 
raise claims for ankle and knee disabilities secondary to the 
Veteran's service connected flat feet.  These matters are not 
before the Board and are REFERRED to the RO for further 
development.


FINDINGS OF FACT

1.  The Veteran's post traumatic headaches are manifested by 
debilitating headaches twice a week, lasting four to six 
hours; vomiting; dizziness; nausea; and sensitivity to light 
and noise.

2.  The Veteran's bilateral flat feet have not been 
productive of marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo Achilles on manipulation, not improved by 
orthopedic shoes or appliances.

3.  The Veteran filed his claim for service connection for 
flat feet on September 23, 2005.

4.  No informal claims for service connection for bilateral 
flat feet were filed prior to September 23, 2005.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 50 percent for post 
traumatic headaches have been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
4.1-4.7, 4.120, 4.124a, Diagnostic Codes 8045, 8100 (2008).

2.  The criteria for a disability rating greater than 30 
percent for bilateral flat feet have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
4.1-4.14, 4.4, 4.45, 4.71a, Diagnostic Code 5276 (2008).

3.  The criteria for an effective date earlier than September 
23, 2005 for the award of a 30 percent rating for bilateral 
flat feet have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.105, 3.155, 3.157, 
3.400(o)(2) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2008).

In deciding the Veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

In that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case).  Id. 
at 126.  Hart appears to extend Fenderson to all increased 
evaluation claims.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45.

A.  Post Traumatic Headaches

The Veteran has been granted a 10 percent disability 
evaluation under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 
8045.  Under DC 8045, a 10 percent rating is warranted for 
purely subjective complaints following trauma, such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma.  Further, the 10 percent rating 
will not be combined with any other rating for a disability 
due to brain trauma.  Purely neurological disabilities such 
as hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc. resulting from brain trauma are rated under the 
diagnostic codes specifically dealing with such disabilities.  
38 C.F.R. § 4.124a, DC 8045.

In this case, the Veteran's headaches have been related to an 
in-service head injury.  Diagnostic Code 8045, however, 
provides a maximum evaluation of 10 percent for subjective 
complaints such as headaches.

Although the Veteran's headaches have been consistently 
attributed to trauma, the Board has considered whether an 
analogous rating may be warranted under the criteria of 
Diagnostic Code 8100, which pertains to migraines.

Migraine headaches with characteristic prostrating attacks 
averaging one every two months over the last several months 
warrant a 10 percent rating.  A 30 percent rating is 
warranted for migraine headaches with characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  A 50 percent rating is 
warranted for migraine headaches with very frequent 
completely prostrating and prolonged attacks, productive of 
severe economic inadaptability.  This is the maximum rating 
available for migraine headaches pursuant to DC 8100.

In January 2008, the Veteran had a VA examination.  The 
examiner did not review the claims file; however, as it is 
the current severity of the disability that is at issue, the 
Board finds that the failure of the examiner to review the 
claims file is not prejudicial to the Veteran.  In addition, 
the VA examiner obtained a history from the Veteran, which 
appears substantially accurate, and the examiner undertook a 
physical examination and appropriate diagnostic studies.

During this examination, the Veteran reported that he suffers 
headaches, on average, two times per week.  When the 
headaches start, he first notices spots in his eyes, then 
takes an ibuprofen, then gets a dull pain in his left 
temporal area and has to lie down in a dark room.  He usually 
sleeps off the episodes, which last four to six hours.

The headaches cause blurred vision and nausea, and 
occasionally cause vomiting.  He is sensitive to light and 
smell and has dizziness.

The examiner diagnosed the Veteran with migrainous headaches 
usually frontal, one to two times per week, which last four 
to six hours and incapacitates him one to two times per week.  
The Veteran is very sensitive to light and sound.  

Another VA examination was conducted in October 2007.  The 
examiner reviewed the claims file.

The Veteran reported headaches occurring two to three times 
per month, throbbing bifrontal and then moving to other 
areas, starting mild and escalating to eight to ten level.  
He has photophobia and nausea.  The Veteran reported that the 
headaches have caused him to miss about thirty days of work 
per year.

Another VA examination was conducted in December 2005.  The 
claims file was not available to the examiner.

The Veteran reported headaches that occurred at least twice 
per month, usually in the frontal area, characterized by 
throbbing and associated with photophobia, phonophobia, and 
lacrimation.  The headaches last from two to three hours.  He 
denied nausea and vomiting, but indicated occasional blurry 
vision.  The headaches rank at an 8 to 9 out of 10 for 
severity.

The Veteran works as a fitness manager and was a mailman 
prior to that.  The Veteran reported that his headaches were 
one of the reasons why he quit his previous job.  

For a 30 percent rating the Veteran must have migraine 
headaches with characteristic prostrating attacks occurring 
on an average of once a month over the last several months.  
A 50 percent rating requires very frequent, completely 
prostrating and prolonged attacks, productive of severe 
economic inadaptability.  

In this case the Board finds that a 50 percent rating is 
warranted for the Veteran's post traumatic headaches.  The 
evidence shows that he has incapacitating migraines averaging 
twice a week, which last from 4 to 6 hours.  The migraines 
result in photophobia, phonophobia, dizziness and nausea.  
The Veteran reported at his October 2007 VA examination that 
he misses approximately 30 days of work per year as a result 
of his post traumatic headaches.  He also reported at his 
December 2005 examination that he had to leave a former job 
due to his post traumatic headaches.

The Veteran has alleged that his post traumatic headaches 
have interfered with his employment, causing him to seek 
different positions and causing him to miss 30 days of work 
per year.  The Veteran did not submit evidence to support his 
allegation of missed work.  However, as the Veteran's post 
traumatic headaches are manifested by incapacitating 
headaches occurring twice a week, lasting for hours, as well 
as vomiting, dizziness, nausea, and sensitivity to light and 
noise, the Board finds that the Veteran's disability picture 
more nearly approximates the criteria for a 50 percent 
evaluation than those for a 30 percent evaluation.  Thus, 
with resolution of all reasonable doubt in the Veteran's 
favor, the Board finds that the criteria for a 50 percent 
evaluation are met.

The Board also considered whether the Veteran's disability 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  In this regard, the Board notes that the 
Veteran's disability has not been shown objectively to 
interfere markedly with employment (i.e., beyond that 
contemplated in the assigned ratings), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings are 
not met.

The Board has also considered the applicability of assigning 
staged ratings.  Hart v. Mansfield, 21 Vet. App. 505.  
However, the Board finds that the 50 percent rating 
adequately represents the Veteran's disability throughout the 
pendency of his claim.

The criteria for a 50 percent rating for post traumatic 
headaches have been met.  This is the maximum rating 
available for migraine headaches pursuant to DC 8100.

B.  Bilateral Flat Feet

The Veteran has been granted a 30 percent rating for his 
bilateral flat feet under 38 C.F.R. § 4.71a, Diagnostic Code 
5276 (2008), acquired flatfoot.  Under DC 5276, where the pes 
planus is bilateral and severe, with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities, a 30 percent rating is 
assigned.

A maximum 50 percent rating is in order for bilateral pes 
planus that is pronounced, with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a.

The Veteran had a VA examination in March 2007.  The examiner 
reviewed the claims file and on exam described the Veteran's 
feet as having diminished transverse and longitudinal plantar 
arch height.  He also has an 18 degree hallux valgus 
deformity of the right foot and a 2 degree hallux valgus 
deformity of the left foot.  He has a flexible curly toe of 
the 4th toe, bilaterally.  The Veteran has exaggerated 
tenderness of the metatarsal heads at both the dorsal and 
plantar aspects bilaterally.  The Achilles tendons are intact 
and there is exaggerated tenderness of the calcaneal 
insertions.  The Veteran also has 4 degrees of valgus 
angulation of the os calcis in relation to the long axis of 
the tibia bilaterally.

Range of motion testing of both feet showed no loss of 
motion, weakness, fatigability, or coordination.

The Veteran reported being able to stand only for 10-15 
minutes at a time and walk for 15 or 20 minutes at a time.  
He cannot run and stated that he missed 10 to 12 days of work 
due to his foot pain.

The Veteran uses soft orthotics issued by VA but takes no 
medications for his pain.

The VA radiologist indicated that the Veteran had possible 
hammertoe deformities of the lateral toes of the right foot.  
A calcaneal spur of the right foot was also noted.

VA outpatient treatment records include a podiatry consult, 
dated March 2006, that shows the Veteran had plus five 
midstance pronation.  He also had bunion joint deformities, 
hammertoes, and hallux valgus.  He had contracted fourth 
toes.

The joints of the Veteran's feet were not painful upon range 
of motion or upon palpation, except for hallux limitus.  
There was no evidence of joint edema or increased 
temperature.  

The diagnosis was pes planus symptomatic with associated foot 
strain and pain at the dorsum of the feet, probably secondary 
to foot strain or abnormal compensatory pronation.

The Board notes that competent medical evidence fails to show 
that the Veteran's bilateral flat feet are pronounced in 
degree with marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo Achilles on manipulation.  At most, the VA 
examiner found that the Veteran had exaggerated tenderness of 
the metatarsal heads at both the dorsal and plantar aspects 
bilaterally and exaggerated tenderness of the calcaneal 
insertions.  

In addition, the Veteran wears orthopedic inserts, and though 
VA outpatient records have indicated that certain inserts 
have not been effective, the evidence does not show that the 
current orthopedic inserts used by the Veteran are 
ineffective.

The Board also finds that the Veteran's bilateral foot 
disability does not warrant an evaluation greater than 30 
percent based on functional loss due to pain, weakness, 
fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-08 
(1995).  The VA examination in March 2007 indicates that the 
Veteran's feet showed no functional limitation due to pain.  
The examiner noted no loss of motion, weakness, fatiguability 
or coordination on range of motion testing.  However, the 
Veteran reported functional limitations in standing and 
walking secondary to pain.

The Veteran's bilateral pes planus disability undoubtedly 
causes functional impairment involving prolonged standing and 
walking due to pain.  It is important for the Veteran to also 
understand that the objective medical evidence does not 
clearly support an increased evaluation.  It is also 
important for the Veteran to understand that these problems 
are the basis for his current evaluation, which contemplates 
severe bilateral pes planus with pain on manipulation and use 
accentuated.

The Board is also aware that the Veteran has submitted 
photographs of his orthotics.  As a general matter, the Board 
is not competent to reach any medical conclusions based upon 
the photographs themselves.  See generally Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Nevertheless, the 
Board does not find any proof from these pictures that calls 
into question the conclusions reached by the medical 
examiners in this case.  This evidence has limited probative 
value in this case.

The Veteran argues entitlement to a 50 percent rating on the 
basis that his disability is not improved with the use of 
orthotic inserts.  While this may be true, the criteria for 
the next higher rating require that the pronounced symptoms, 
which the Veteran does not have, are not improved by 
orthopedic shoes or appliances.  Even in light of this 
evidence, the overall medical evidence demonstrates that 
there is simply no basis to assign a higher rating still 
based on functional loss due to pain, weakness, fatigability, 
or incoordination of the feet based on the objective medical 
evidence.  Id.  VA examination findings do not support the 
Veteran's claim.

Based on the above, the Veteran's service connected bilateral 
pes planus disability does not meet, or more nearly 
approximate, the criteria for an evaluation in excess of 30 
percent under applicable evaluation criteria for any time 
during the appeal period.  

The Board is aware of the Veteran's complaints as to the 
effects of his service-connected disability on his 
employment.  However, the Board finds that there is no 
evidence of any unusual or exceptional circumstances, such as 
marked interference with employment (i.e., beyond that 
contemplated in the assigned ratings) or frequent periods of 
hospitalization related to the service-connected disability 
at issue, that would take the Veteran's case outside the norm 
so as to warrant an extraschedular rating.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Since the present appeal arises from an initial rating 
decision which established service connection and assigned an 
initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board finds that the criteria for a higher 
evaluation have not been met at any time to warrant a staged 
rating for bilateral flat feet.  Simply stated, the Board 
does not find evidence that the Veteran's disability 
evaluation should be increased for any separate period based 
on the facts found during the appeal period.  The evidence of 
record from the day the Veteran filed his claim to the 
present supports the conclusion that he is not entitled to 
increased compensation during any time within the appeal 
period.

As the preponderance of the evidence is against the Veteran's 
claim, the doctrine of reasonable doubt is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Hence, the 
appeal must be denied. 
II.  Effective Date of Service Connection

The Veteran seeks an effective date prior to September 23, 
2005 for his bilateral flat feet.

The effective date of an award of disability compensation to 
a Veteran will be the day following separation from active 
service or date entitlement arose if the claim is received 
within one year of separation from active service; otherwise, 
it will be the date of receipt of claim, or the date when 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i).

In general, "date of receipt" means the date on which a 
claim, information or evidence was received in VA.  38 C.F.R. 
§ 3.1(r).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  A "claim" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, the formal claim will be considered 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a).

A report of examination or hospitalization will be accepted 
as an informal claim for benefits under an existing law or 
for benefits under a liberalizing law or Department of 
Veterans Affairs issue, if the report relates to a disability 
which may establish entitlement.  38 C.F.R. § 3.157(a).

When there has not been a prior allowance or disallowance of 
compensation for the claimed disorder (i.e., service 
connection awarded, but disorder rated as noncompensable), VA 
records can not be accepted as an informal claim under 38 
C.F.R. § 3.157.  See Crawford v. Brown, 5 Vet. App. 33 35-36 
(1993); see also Lalonde v. West, 12 Vet. App. 377, 382 
(1999) (because the appellant had not been granted service 
connection for his anxiety disorder, the mere receipt of 
medical records cannot be construed as an informal claim); 
Kessel v. West, 13 Vet. App. 9, 23 (1999) (there has not been 
a prior allowance or disallowance of a claim for service 
connection for the claimed condition, and any examination 
reports could not be accepted as an informal claim).

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of report of examination or 
hospitalization by Department of Veterans Affairs or 
uniformed services will be accepted as an informal claim for 
increased benefits or an informal claim to reopen.  The date 
of an outpatient or hospital examination at, or admission to, 
a VA hospital will be accepted as the date of receipt of the 
informal claim to reopen when a claim specifying the benefit 
sought is received within one year from the date of such 
examination, treatment, or hospital admission.  38 C.F.R. § 
3.157(b)(1).

Evidence from a private physician or layperson can also 
constitute an informal claim for increase, but the date of 
receipt of such evidence will constitute date of claim, if 
the evidence is within the competence of those reporting it, 
and it shows a reasonable probability of an allowance.  38 
C.F.R. § 3.157(b)(2).

VA is required to identify and act on informal claims for 
benefits.  38 C.F.R. § 3.155(a).  See also Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).  In determining 
whether there was an earlier claim, the Board is required to 
determine all potential claims raised by the evidence, 
applying all relevant laws and regulations, regardless of 
whether the claim is specifically labeled as a claim for the 
benefit.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001).  However, an "informal claim must identify the 
benefit sought."  Id.  The Federal Circuit has elaborated 
that VA, "has a duty to fully and sympathetically develop 
the Veteran's claim to its optimum in order to determine if 
an informal claim had been raised.  With respect to all pro 
se pleadings,...VA [must] give a sympathetic reading to the 
Veteran's filings by determining all potential claims raised 
by the evidence, applying all relevant laws and 
regulations."  Szemraj v. Principi, 357 F. 3d 1370 (2004).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

A review of the claims file shows that the Veteran filed a 
formal claim for service connection for his flat feet on 
September 23, 2005.  The claims file does not include any 
type of communication from the Veteran or a representative, 
filed prior to September 23, 2005, that could qualify as an 
informal or formal claim.  

In the Veteran's notice of disagreement, filed in April 2006, 
he states that he was diagnosed with flat feet and has 
suffered related pain since joining the service in 1984.  He 
did not indicate that he had filed any formal or informal 
claim prior to his claim filed in September 2005.

Applying the pertinent VA regulations to the facts of this 
claim, it is clear that an effective date prior to September 
23, 2005 is not warranted.  The provisions of 38 C.F.R. § 
3.400 specifically provide that the effective date of an 
award of compensation will be the date of receipt of the 
claim, or the date entitlement arose, whichever is later.  
There is no evidence or statement dated prior to the 
September 23, 2005 claim for service connection for bilateral 
flat feet that can be construed as an earlier claim.  38 
C.F.R. § 3.155.

The law is clear.  The effective date of an award of 
compensation based on original claim (received beyond one 
year after service discharge) or a claim reopened after final 
adjudication shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
the application thereof (emphasis added).  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  A specific claim in the form 
prescribed by the Secretary ........must be filed in order 
for benefits to be paid or furnished to any individual under 
the laws administered by the Secretary.  38 U.S.C.A. § 
5101(a).

The pertinent facts are not in dispute, and the law, 
specifically 38 U.S.C.A. §§ 5101 & 5110, is dispositive in 
this matter.  Together, these two Sections mandate that a 
claim must be specific, and that the effective date of an 
award shall not be earlier than the date of receipt of the 
claim.

VA is not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  There is 
no provision in the law for awarding an earlier effective 
date based on the Veteran's assertion that the disability 
existed before he filed the claim.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that where the law not the evidence is dispositive, the 
Board should deny an appeal because of an absence of a legal 
merit or the lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The Veteran has failed to 
allege facts which meet the criteria in the law or 
regulations, and his claim must be denied.

III.  The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the Veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection for bilateral flat feet.  In Dingess, the Court of 
Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

Here, the VCAA duty to notify was satisfied for the claim for 
service connection for flat feet by way of a letter sent to 
the Veteran in November 2005 that fully addressed all three 
notice elements and was sent prior to the initial RO decision 
in this matter.  The letter informed the Veteran of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  

In addition, the Veteran seeks an increased rating for his 
post traumatic headaches.  For an increased-compensation 
claim, section § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. 37. 

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the Veteran in August 2008 that fully addressed all notice 
elements.  The letter informed the Veteran of what evidence 
was required to substantiate his increased ratings claim for 
post traumatic headaches, including the criteria outlined in 
Vazquez-Flores, and of the his and VA's respective duties for 
obtaining evidence.  Although the notice letter was not sent 
before the initial RO decision in this matter, the Board 
finds that this error was not prejudicial to the Veteran 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of notice.  
Not only has the Veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, evidenced by his correspondence to VA, and given 
ample time to respond, but the RO also readjudicated the case 
by way of a supplemental statement of the case issued in 
September 2008 after the notice was provided.  For these 
reasons, it is not prejudicial to the Veteran for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The Veteran submitted private treatment 
records, photographs and statements.  The Veteran was 
afforded VA medical examinations for both disabilities.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

A disability rating of 50 percent for post traumatic 
headaches is granted.

Entitlement to a disability rating greater than 30 percent 
for bilateral flat feet is denied.

Entitlement to an effective date prior to September 23, 2005 
for service connection for bilateral flat feet is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


